Citation Nr: 0935135	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-36 725 	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office  
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee instability.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis with limited motion.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis with limited motion.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

 
INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
dated in March 2007 and April 2008.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1980 to March 1995.

2.  On August 12, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In a July 2009 statement, forwarded to the Board by his 
representative, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


